DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are a rearrangement of the limitations of the parent patent, ‘008, and would thus be anticipated by the claims of the ‘008 patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 12, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2020/0073592 to Nishikawa et al. (“Nishikawa”).
Regarding claim 1, Nishikawa discloses a method of operating a storage device including a storage controller (memory controller 2, see fig. 1) and a plurality of nonvolatile memories (NAND packages 30a-d, see fig. 1), each of the plurality of nonvolatile memories including a temperature sensor (temperature sensor 31s, see fig. 3), the method comprising:
transmitting, by the controller, a command for temperature check to the plurality of nonvolatile memories (s12, see fig. 9 and paragraph 106, the memory controller issues a temperature status acquisition command to the NAND memory);
transmitting, by at least one of the plurality of nonvolatile memories, temperature information of the at least one of the plurality of nonvolatile memories to the storage controller, the temperature information being obtained using the temperature sensor (s22, see fig. 9 and paragraph 107, the detected temperature is transmitted to the memory controller); and
changing, by the storage controller, at least one of a plurality of driving parameters required for operating each of the plurality of nonvolatile memories based on the temperature information (see paragraph 108 and 109, based on a determination of the temperature, a warming operation is performed).
Regarding claim 2, Nishikawa discloses the method wherein the command for temperature check is periodically transmitted from the storage controller to the plurality of nonvolatile memories (see fig. 9, the process of issuing a temperature status acquisition command and performing a warming operation is repeated until the threshold temperature is reached).
Regarding claim 4, Nishikawa discloses the method wherein the temperature information is obtained without an external command received from an external host (see fig. 9, the command for acquiring the temperature is exchanged between the memory controller and the memory without anything coming from an external host).
Regarding claim 12, Nishikawa discloses the method wherein:
the plurality of nonvolatile memories are disposed in a plurality of memory packages so that each of the plurality of memory packages includes at least one nonvolatile memory of the plurality of nonvolatile memories (see fig. 1, the memory chips are in a nand package), and
the transmitting of the temperature information includes:
selecting a first memory package among the plurality of memory packages as a reference memory package (see paragraph 106, because the temperature is obtained from the access target memory chip, the NAND package of the access target memory chip would be selected);
obtaining first temperature information from at least one nonvolatile memory included in the first memory package by monitoring only the first memory package (see paragraph 106, the temperature of the access target memory chip is obtained); and
transmitting the first temperature information as the temperature information (see paragraph 106).
Regarding claim 14, Nishikawa discloses the method wherein the transmitting of the temperature information includes:
selecting a first nonvolatile memory among the plurality of nonvolatile memories as a reference nonvolatile memory (see paragraph 106, because the temperature is obtained from the access target memory chip, the NAND package of the access target memory chip would be selected);
obtaining first temperature information from at least one nonvolatile memory included in the first nonvolatile memory by monitoring only the first nonvolatile memory (see paragraph 106, the temperature of the access target memory chip is obtained); and
transmitting the first temperature information as the temperature information (see paragraph 106).
Regarding claim 19, Nishikawa discloses a storage device comprising:
a plurality of nonvolatile memories, each of the plurality of nonvolatile memories including a temperature sensor (see fig. 1, a plurality of NAND packages each have memories chips with a temperature sensor 31s); and
a storage controller configured to control operations of the plurality of nonvolatile memories (memory controller 2, see fig. 1), and to transmit a command for temperature check to the plurality of memories (step s12, see fig. 9),
wherein at least one of the plurality of nonvolatile memories is configured to transmit temperature information of the at least one of the plurality of nonvolatile memories to the storage controller, the temperature information is obtained using the temperature sensor (s22, see fig. 9 and paragraph 107, the detected temperature is transmitted to the memory controller), and
wherein the storage controller is configured to change at least one of a plurality of driving parameters required for operating each of the plurality of nonvolatile memories based on the temperature information (see paragraph 108 and 109, based on a determination of the temperature, a warming operation is performed).
Regarding claim 20, Nishikawa discloses a storage system comprising:
a host (host 4, see fig. 1); and
the storage device of claim 19.
Allowable Subject Matter
Claims 3, 5-11, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection were overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132